Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
	Claim 18 was cancelled.  Claims 19 and 20 are new.  Claims 1-17 are currently amended.  Claims 1-17, 19 and 20 are pending and have been fully considered.  All claims are drawn to a system or apparatus.
Status of Previous Objections / Rejections
The prior Office action was prepared by another examiner.  At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 01/28/2022) 35 USC §112, §102 and §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated June 21, 2022, Applicant amended the claims to address the rejections and claim interpretations of the prior office action (OA), to clarify the claim language, and to potentially advance prosecution.  However, certain informalities and clarity issues remain.
Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 04/14/2022 and 07/18/2022.  All references were considered except for those lined through.  MPEP 609.05(b) provides the following guidance for non-English items submitted with the IDS.
Information which complies with requirements as discussed in this section but which is in a non-English language will be considered in view of the concise explanation submitted (see MPEP § 609.04(a), subsection III.) and insofar as it is understood on its face, e.g., drawings, chemical formulas, in the same manner that non-English language information in Office search files is considered by examiners in conducting searches.  MPEP 609.05 (b).

In this case, there was no concise explanation submitted to ascertain the relevance of the lined-through references.
Please refer to the signed copy of the PTO-1449 form attached herewith.
Drawings
The drawings are objected to because certain structures, such as first and second portable compartments, first, second and third portable systems, a liquid treatment system, dissolved air flotation purification system, dissolved air flotation canister, first and second filter lines, first and second filter valves, first and second filters, efflux port, filter efflux line, liquid characteristic sensor, air source, scraper, paddlewheel, open orifice, liquid removal line, mesh filter system, interlock, debris collection chamber, paddlewheel, rotational ends, collection tank, backwash line and perhaps other claimed structures, do not include reference numbers in the specification or the drawings, or the structure may not be depicted in the drawings.  That is, the drawings do not comply with 37 CFR 1.84(p).  
Alternately or in addition, the drawings are objected to under 37 CFR 1.83(a) because they fail to show one or more of the noted structures as described in the specification and claims.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  
Also, the drawings must show every feature of the invention specified in the claims.  Therefore, the structures noted above must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The concepts of “at least one an interlock” (claim 13), “a backwash line” (claim 20), “a collection tank” (claim 17) is not found in the specification.
The title of the invention is quite broad and also uses the term ‘method,’ and is therefore not descriptive.  A new title is required that is more clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: In [022], the term “wasted” appears to be a typo.  There may be other Specification issues, some of which may be alluded to in the 112 section below.  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any additional errors of which Applicant may become aware.
Appropriate correction is required.
Claim Objections
Claims 2, 6, 8-17, 19 and 20 are objected to because of the following informalities: In the phrase “at least one influx port coupled to a at least one influx line and a first pump …” of claim 2, the indefinite article “a” appears unnecessary.
In claim 6, it appears the underlined “and” was unnecessarily added (“The system of claim 5, wherein the dissolved air flotation purification system and and debris collection chamber each comprise. . .”).  
Claim 15 states: “…wherein he pre-determined parameters include pH from 7.4-8.4, and an ORP of greater than zero and less than 300.”  The underlined term appears to be a typo where “the” was intended.
In the following claim 16 clause, either “an” should be removed or ports should be singular (“the second portable system comprising a first influx port coupled by a connection line to an efflux ports from the first portable system…”).
Claims 8-15, 17, 19 and 20 depend on claims 2 and 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-17, 19 and 20, or portions thereof, follow with the underlined portions causing the indefiniteness rejection.  
Claim 1 mentions “at least first and second filters each comprising at least one influx and efflux port in line with the filter lines, the filters configured for liquid to flow into and out of the first filter into a filter efflux line and further into and out of a second filter into the filter efflux line…”	  At least first and second filters implies that there are two or more filters.  But, there can be only one second filter.  Thus, the concept of “a second filter” rather than “the second filter ”is unclear.  
Claim 2 states: 	The system of claim 1, further comprising 
	at least one influx port coupled to a at least one influx line and a first pump capable of pumping a liquid from a first liquid source into a processing line in the system; 
	at least one liquid control valve in line with the at least one influx line and the processing line; 
	at least first and second additive ports coupled to at least first and second additive sources and a second and third pump capable of pumping an additive from each of the first and second additive sources, respectively, into the processing line;
	at least one liquid characteristic sensor in line with the processing line; and
	a first efflux port coupling the processing line to the second portable compartment.
The recitation of “at least one influx port,” “a first pump” and “a first efflux port” is unclear since claim 1 mentions “at least one influx and efflux port in line with the filter lines,” and “at least one pump configured to move liquid from the second portable compartment.”  If these are different structures this should be clarified.
Also, is the “at least one liquid control valve” different from the first and second filter valves?
The meaning of “in line with” is unclear.  Does this imply the same fluid line or some other proximity?
Similarly, claim 3 uses “in line with.”
Claim 5 recites “at least a first influx port” which raises the same issue as in claim 2.
Claim 7 recites: “…a removal port connected to a second removal line, the removal line configured to remove liquid into a storage tank or recirculate the liquid into the dissolved air flotation purification system, the flow being controlled by at least first and second valves and a pump in line to deliver the recycled water into the connection line…”  
Claim 7 depends on claim 5, but claim 5 did not mention a removal line so the removal line lacks antecedent basis.  Even if claim 7 depended on claim 6, this claim recites “a liquid removal line” so “a second removal line” does not appear consistent with any prior recitation.
Are these “at least first and second valves” different from the filter valves of claim 1?  Also, is this pump different from the pumps introduced in claims 1 and 2?  
The recycled water presents an antecedent basis issue.  If this related to the recirculated liquid, the connection should be made clear.
Claim 9 states: “The system of claim 2, wherein the liquid source is ocean water, industrial waste or drilling and fracking waste.”  Claim 1 refers to “a first liquid source.”  If this is the same liquid source, the language should be clarified.
Claim 16 recites: “a scraper disposed horizontally along the top of a liquid level in the second portable system wherein a paddlewheel provided in the second portable system is capable of rotating around two rotational ends and wherein the paddlewheel when moving is capable of removing debris from the top of the liquid level;. . .”
The meaning of liquid level in the context of an apparatus claim is unclear since, if this is liquid from the liquid  source, the liquid appears to be only a material worked upon by the apparatus rather than a structural component of the apparatus.  For example, how is the scraper disposed or situated when there is no liquid in the system?  Therefore, it is unclear how the scraper could be disposed horizontally along the top of a liquid level in the second portable system.
 Claims 2-15, 17, 19 and 20 depend on claims 1 and 16.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779